DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hankias et al. (Pub. No. US2006/0282839) in view of Uhlig et al. (pub. No. US2005/0289542)

As per claim 21, Hankias discloses a processor device comprising: 
	execution circuitry (fig.1A, 108) to execute a user-level application (fig.1A, 110) at a user-level privilege level (fig.1A, 106); 
	instruction pointer storage (fig.5, 502); 
	user-level interrupt flag storage; and (paragraph 111-112, indicator) 
	a decoder (fig.3, 334) to decode a user-level interrupt return instruction; (paragraph 83-84, return instruction back to original code)
	wherein, in response to recognizing a user-level interrupt during execution of the user- level application at the user-level privilege level, the processor device is to load the instruction pointer storage with a first instruction pointer to deliver the user-level interrupt, (paragraph 124, loading of the contents at the address pointer with the OS-visible instruction sequencer) and store a first value in the user-level interrupt flag storage to block user-level interrupt delivery; and (paragraph 32, the processor allows a client instruction sequencer to trigger a proxy thread to execute on the servant instruction sequencer in response to certain triggering conditions encountered during instruction execution on the client sequencer.)
	wherein, in response to the decoder decoding the user-level interrupt return instruction, the processor device to store a second value in the user-level interrupt flag storage to unblock user-level interrupt delivery, and load the instruction pointer storage with a second instruction pointer to reverse delivery of the user-level interrupt. (paragraph 83-84, return instruction atomically reset the blocking bit and return control from the yield event handler back to the original code)
	Hankias discloses all the limitations as the above but does not explicitly discloses the processor device is to load the instruction pointer storage with a first instruction pointer to deliver the user-level interrupt without a privilege level change. However, Uhlig discloses this, (paragraphs 37-38, The privilege level exit criteria enabled and disabled to allow for selective exiting, the VM exits due to privilege level changes are usually required only occasionally.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Uhlig with the teaching of Hankias to 
yield the predictable result so as to control efficiently, thus enhance the system performance.

As per claim 22, Hankias discloses a method comprising: 
	recognizing, by a processor device (fig.3b, 332), a user-level interrupt during execution of a user-level application (fig.1A, 110) at a user-level privilege level (fig.1A, 106), in response to recognizing the user-level interrupt, loading instruction pointer storage(fig.5, 502) with a first instruction pointer to deliver the user-level interrupt and storing a first value in user-level interrupt flag storage to block user-level interrupt delivery; (paragraph 32, the processor allows a client instruction sequencer to trigger a proxy thread to execute on the servant instruction sequencer in response to certain triggering conditions encountered during instruction execution on the client sequencer.)
	decoding a user-level interrupt return instruction; and (paragraph 83-84, return instruction back to original code)
	in response to decoding the user-level interrupt, storing a second value in the user-level interrupt flag storage to unblock user-level interrupt delivery and loading the instruction pointer storage with a second instruction pointer to reverse delivery of the user-level interrupt. (paragraph 83-84, return instruction atomically reset the blocking bit and return control from the yield event handler back to the original code)
	Hankias discloses all the limitations as the above but does not explicitly discloses the processor device is to load the instruction pointer storage with a first instruction pointer to deliver the user-level interrupt without a privilege level change. However, Uhlig discloses this, (paragraphs 37-38, The privilege level exit criteria enabled and disabled to allow for selective exiting, the VM exits due to privilege level changes are usually required only occasionally.)
	It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Uhlig with the teaching of Hankias to 
yield the predictable result as to control efficiently, thus enhance the system performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Worley, JR. et al. [Pub. No. US2002/0194389] discloses interruption handling routine is automatically invoked by the hardware to execute at privilege level.
	Kuboshima et al. [Pub. No. US2005/0240701] discloses while a program at a privilege level is being executed, it is possible to execute the interrupt processing program at a user level.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184